Citation Nr: 9915096	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a left nephrectomy on the basis of clear and 
unmistakable error (CUE) in a January 1977 rating action.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-operative 
residuals of a left nephrectomy.

3.  Entitlement to service connection for post-operative 
residuals of a left nephrectomy based on a de novo review of 
the record.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision in which the RO found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a left kidney disorder.  In an August 
1996 written argument, the veteran's representative raised 
the issue of entitlement to service connection for post-
operative residuals of a left nephrectomy on the basis of 
clear and unmistakable error in the January 1977 rating 
action.  The case was remanded by the Board in October 1996 
for evidentiary development and initial RO consideration of 
the inextricably intertwined issue of whether there was clear 
and unmistakable error in the January 1977 rating action 
which denied service connection for a left kidney disorder.  
The case was remanded a second time by the Board in October 
1997 for the completion of evidentiary development that had 
been requested in the October 1996 remand.  The case was 
remanded a third time by the Board in December 1997 after the 
case was mistakenly returned to the Board without any of the 
requested development having been undertaken.  The case has 
now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In January 1977, the RO denied service connection for a 
left kidney disorder; that decision was not appealed in a 
timely manner and became final.


2.  The January 1977 rating decision was not completely 
inconsistent with or completely unsupported by the evidence 
of record at the time of the decision.

3.  Evidence received since the January 1977 rating decision 
is considered to be new and material evidence which is 
relevant and probative to the issue of entitlement to service 
connection for post-operative residuals of a left 
nephrectomy.

4.  The service medical records are negative for complaints, 
treatment or diagnosis of a kidney disorder; within three 
months of service discharge, the veteran underwent a left 
nephrectomy.

5.  Post-operative residuals of a left nephrectomy are 
related to service.


CONCLUSIONS OF LAW

1.  The final, unappealed January 1977 rating action denying 
service connection for a left kidney disorder was not clearly 
and unmistakably erroneous. 38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1998).

2.  New and material evidence to reopen a claim of service 
connection for post-operative residuals of a left nephrectomy 
has been presented.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).

3.  A left kidney disorder now manifest as  post-operative 
residuals of a left nephrectomy were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303 (d) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  The law grants a period of 1 year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a Notice of Disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of CUE. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  In Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992), the United 
States Court of Appeals for Veterans Claims (Court) 
propounded a 3-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...CUE is a very specific and 
rare kind of 'error.' It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.... if a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error...that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, 



and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger."

Following a review of the claims folder, the Board concludes 
that the unappealed January 1977 rating action denying 
service connection for post-operative residuals of a left 
nephrectomy was not completely inconsistent with or 
completely unsupported by the evidence then of record, and is 
not clearly and unmistakably erroneous.

The evidence of record at the time of the January 1977 rating 
action which denied service connection for a left kidney 
disorder included the veteran's service medical records.  The 
veteran's service medical records were negative for 
complaints, treatment or diagnosis of any kidney disorder.  
The evidence documented that the veteran underwent a left 
nephrectomy three months after his discharge from service due 
to a clinical finding of hydronephrosis.  There was no 
medical opinion of record to suggest that any pathology 
involving the left kidney had been incurred in service.

In summary, at the time of the January 1977 rating action, 
there was no evidence of any acquired left kidney disorder in 
service.  The first evidence of an acquired left kidney 
disorder was in September 1976, at which time the veteran was 
required to undergo surgery for hydronephrosis.  The rating 
board relied on the above evidence in the January 1977 rating 
action.  The Board finds that the January 1977 denial of 
service connection represented a reasonable exercise of 
rating judgment, and was not clearly an error "the existence 
of which...is undebatable, or about which reasonable minds 
cannot differ" as contemplated by Russell, supra.  After 
appellate review, the Board is satisfied that the facts, as 
they were known at the time, were before the rating board in 
January 1977, and that the law and regulatory provisions 
extant at the time were correctly applied.





II.  New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, once a 
denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  Under the new Elkins test, the VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.




The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the January 1977 RO decision.  The recently submitted 
evidence includes records of treatment for a variety of 
conditions, including cardiovascular and orthopedic 
disorders.  Also associated with the claims folder since the 
January 1977 RO decision are two VA medical opinions.  
In a December 1996 VA medical opinion, a VA physician 
concluded, following a review of the veteran's service 
medical records, that it was unlikely his hydronephrosis of 
the left kidney in 1976, which required a left nephrectomy, 
either developed during service or was related to service.  
He commented that a congenital ureteropelvic junction 
obstruction implies that he was born with it and, therefore, 
the obstruction of the left kidney and the resultant 
hydronephrosis did not occur as a result of the veteran's 
military service.  The congenital condition gradually got 
worse over the twenty years of his life resulting in 
destruction of the parenchyma in the left kidney and a 
significant reduction in his function.

In a subsequent November 1998 VA medical opinion from a 
different physician, it was indicated that the veteran had a 
congenital ureteropelvic junction obstruction which was 
present prior to his enlistment in the military.  However, he 
also 


commented that the etiology for the exacerbation of his 
symptoms which ultimately led to the diagnosis of left 
hydronephrosis, and the subsequent left nephrectomy, was 
unclear.

The January 1977 rating action by the RO denied service 
connection for post-operative residuals of a left nephrectomy 
on the basis that it was due to a congenital 
ureteropelvic junction obstruction and its complications, 
which were not incurred in or aggravated by service.  It was 
further noted that the congenital disorder had not been shown 
to have been aggravated during the veteran's military service 
beyond the natural progress of the condition.

As noted in the October 1996 Board remand, however, this case 
does not involve an issue of aggravation, inasmuch as the 
veteran's ureteropelvic junction obstruction was determined 
to be a congenital condition and there has been no evidence 
to the contrary.  Rather, this case involves the question of 
service incurrence of superimposed acquired left kidney 
pathology on top of the existing congenital disorder.  Such 
acquired pathology is service connectable on the basis of 
incurrence, even if it would not have developed but for the 
congenital defect.

Based on the aforementioned VA medical opinions, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's claim for service connection for post-
operative residuals of a left nephrectomy.  Both medical 
opinions are new and infer or imply that the veteran's 
congenital left kidney obstruction pre-existed service, with 
some question as to the cause or date of the exacerbation 
(the development of hydronephrosis) which resulted in the 
left nephrectomy.  To the extent that these medical opinions 
are new and pertinent to the issue of entitlement to service 
connection for post-operative residuals of a left 
nephrectomy, the veteran's claim is reopened.  Justus v. 
Principii, 3 Vet. App. 510 (1992).  Inasmuch as the veteran's 
claim is reopened, we will now proceed to apply Court 
precedent to decide the veteran's claim on the merits.



III.  Service Connection Based on a De Novo Review of the 
Record

The Board finds that the veteran's claim for service 
connection for post-operative residuals of a left nephrectomy 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Furthermore, after reviewing the 
entire evidentiary record, we are satisfied that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
might pertain to the issue on appeal.  No further 
assistance to the appellant is required to comply with the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

Appellate review of the veteran's service medical records was 
negative for any complaint, finding, diagnosis or treatment 
of a kidney disorder during service.

Post-service treatment records include medical records from a 
period of hospitalization at St. Joseph's Hospital from 
September 5, 1976, to September 8, 1976.  Those records note 
the veteran's complaints of severe right lower quadrant pain 
and diffuse tenderness throughout the abdomen.  An 
intravenous pyelogram revealed hydronephrosis on the left 
side.  The diagnostic impression was left side 
hydronephrosis.

VA hospitalization records from September 19, 1976, to 
September 29, 1976, contain recorded clinical data 
documenting the veteran's complaint of increasing left flank 
pain associated with recurrent urinary tract infections for 
which the veteran had been treated by a local physician.  The 
final diagnosis was left hydronephrosis secondary to 
congenital ureteropelvic junction obstruction.  The veteran 
underwent a left nephrectomy.  A pathology report showed 
hydronephrosis of the left kidney, and the hospital summary 
indicated that during surgery, the 
doctor noted that the ureteropelvic junction obstruction on 
the left appeared to be congenital in nature.

In a written statement dated in October 1976, the veteran 
reported two small attacks of sharp, persistent pain on his 
left side during service in Korea, but acknowledged that he 
did not inform a doctor about them.  He contended that he 
suffered a similar, but more severe attack, in September 
1976.  The veteran stated that after the left nephrectomy, a 
Dr. Cricco told him that his kidney problem had to "have 
went bad over a long period of time."

In summary, it is undisputed that the veteran required 
surgery consisting of a left nephrectomy in September 1976, 
three months after his discharge from service.  The service 
medical records are negative for any kidney disorder.  Post-
service VA medical opinions have concluded that the veteran 
has a congenital ureteropelvic junction obstruction which was 
present prior to his enlistment in the military.

The Board notes that there have been three prior remands in 
this case.  There has been repeated noncompliance with the 
development requested in the Board remands.  The Board finds 
it highly improbable that the veteran's condition 
deteriorated so much in the three months from the date of his 
discharge in June 1976 that he required surgery in September 
1976, without any development of 
superimposed acquired left kidney pathology during his period 
of military service.  Against this background, the Board 
finds that there is at least reasonable doubt as to whether 
the veteran's left hydronephrosis developed during service.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt 


arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, 
service connection for post-operative residuals of a left 
nephrectomy is granted.


ORDER

1.  Service connection for post-operative residuals of a left 
nephrectomy based on clear and unmistakable error in a 
January 1977 rating action is denied.

2.  New and material evidence to reopen the claim for service 
connection for post-operative residuals of a left nephrectomy 
has been submitted.

3.  Service connection for post-operative residuals of a left 
nephrectomy based on a de novo review of the record is 
granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

